Case 3:13-cv-00257-JAM Document 305-15 Filed 10/11/18 Page 1 of 6




             EXHIBIT
           Case 3:13-cv-00257-JAM Document 305-15 Filed 10/11/18 Page 2 of 6
t..




                                                        LEXfNGTON INSURANCE COMPANY
                                      Administrativs Offices: 100 Summer Streal, Boston, Maasaohusetts 02110-2103
                                                                  (hereinafter oailad the Company)
            r-'                             PROOUCTS/COMPtETED OPERATIONS LIABIUTY DECLARATIONS
                                                            OCCURRENCE FORM

                                                                                                                                                    !
                            Policy Number: 035417823.                                                     Renewal of; OO0536273                     !
                            Item 1.     Named Insured: SHINH'FU CORPORATIOM / HVPHK 'INDUSTRIES, LTD

                                       Address:         C/0 10939 N. POMONA
                                                        KANSAS CITY, HO 64153

                           The Named Insured Is:
                           □ Individual      . Q Partnership           □ Joint Venture O Limited Liability Company
                           [Yj Organization (other than a partnership or Joint Venture) Q Trust

                           The Business of the Named Insured is: HFR/DISTRIBUTE AUTO PARTS/EXERCISE EQPT

                           Item 2.      Policy Period; From: 05/01/2010 To: 05/01/2011
                                        12:01 AM., standardjime at the address of the Named Insured as stated herein.

                           Kern a.     Limits of [nsurenoe:
                                       Each Occurrence Limit                             $2,000,000
                                       Aggregate Limit                                   $2,000,000

                           Item 4.     Premium:
                                        A. Totat Advance Premium;                        .$ 79.491
                                        B. Annual Minimum Premium:                       $79,491
                                      ■ C. Minimum Earned Premium at Inception:          $27,322

                            Item 5.     Audit Period; Annual


                           The policy is comprised of this Declarations page, the policy form and the schedules and
                           endorsements, if any, attached at inception or during the Policy Period.




                                                                         TKc *u.«rcr . not           by 0. 3tate of
                                                                                                                                          EXHIBIT
                                                        SoJ unJ is mrtsubjc.^ to its supervrskm.



           t    1

                                                                                          Authorized Representative OH
                                                                                   Countersignature (In states where applicable)
               OC-PRODS
               \ ya-Tflo /r\tunA\
                                                                                                                                      SFT 000005

                                                           Confidential - Subject to a Protective Order                                 WFr001952


      I-
                                                                                                                      dDpD       Exhibit __   II
                                                                                                                      Deponent            ___
                                                                                                                      Date
           Case 3:13-cv-00257-JAM Document 305-15 Filed 10/11/18 Page 3 of 6




                                                              J




                                               ENDORSEMENT # 001

                                                                                                                                                                                    i
                                                          *
        This endorsement, effective 12;01 AM 05/01/2010

        Forms a part of policy no.: 035^17823
                                                                                                                                                                               •1   I
        Issued to: SHINN FU CORPORATION / NVPHK INDUSTRIES. LTD

        By: LEXINGTON INSURANCE COMPANY


                                         SCHEDULE OF N7UMED INSUREDS
j
                                                                                                                                !
        This endorsement modifies Ittsuranca provided by the poEoy:
        This policy provides coverage for the first Named Insured shown in the Daclafallona and Hie following
        addttianal Named Insureds;             ■
I
                SHINN FU CORPORATION

                SHINN FU. (aOPH) PTY. LTD, R.S.A.
                SHINN FU EUROPE B.V.
                  H.INN FU {HONG KONG) INDUSTRIES, LTD.
                  HINH FU - [AUSTRAL! A) PTY. LTD.
                SHINN Yl TECHNOLOGY CO. LTD.
                SHINN FU TAIWAN                                                                                                               ’.V
                 .VP mONG KONG) INDUSTRIES.^LTD,                                                                                               ■SJ
                 iVP CANADA) INDUSTRIES, LTD.                                                                                                        ri'-:-’'-:

                SH^NN■1 HWA (CHINA) MACHINE CO., LTD.
                                                                                                                                                                               •»
                SHINN HAI ELECTRIC S MACHINERY CO., LTD.                                                                                                       I

                SHINN CHI A MACHINERY 5 FOUNDRY (KUNSHAN),00.. LTD.
                CHANGZHOU SHINN.JIANG MACHINERY & ELECTRIC CO., LTD.                                                                                    •i
                TAISH'AN CITY SHINN AIR COMPRESSOR MFG. CO., LTD.                                                                   'V                                  r-vv?-
                WEI FU TAISHAN MACHINERY 6 ELECTRIC CO., LTD,                                                                                                             '-•Z
                YEN TSENG TECHNOLOGY CORP.                                                                                                              5                     i>
                CLORE AUTOMOTIVE                                                                                                        T-H-Vir-'-
                SHiNN FU CANADA
                                                                                                                                                 ,V'r'*rT-^V.v
                MVP COMPANIES
                SHINN FU JAPAN
                                                                                                                                              •-M.'-'V-HK-'ri*

        The first Named insured Is the appointed and irrevocable agent for all Named Insureds, Including, for       •
        the purpose of receipt of any notice of cancellatfor, notice of nonrenewal (If applicable), and the
                                                                                                                                                                    h
        payment or return of any premium under this policy.
        All other terms and conditions of the policy remain the same.




                                                                                                                                    :                                         .i




                                                                                                                                                                        .%•
    }

                                                                         ^^o^e^^e'pfeserttative OR
                                                                                       ■3^


                                                                  Ctountersignature (In states where applicable)

1                                                                                                 page     Of
1                                                                                                                  SFT 000024
1                                                                                                                                                            -rJi
1                                       Confidential - Subject to a Protective Order                                WFr00197l

                                                                                                                                        i^;
           Case 3:13-cv-00257-JAM Document 305-15 Filed 10/11/18 Page 4 of 6
i ■




                                                                                                                                       I
                POLICY NUMBER: 035417823             ENDORSEMENT # 004                     COMMERCIAL GENERAL LIABILITY
                                                                                                                                       I
           r             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                    ADDtTlONAL INSURED - VENDORS
                This endorsement modifies insurance provided under the following:

                   COMlViERCIAL GENERAL LIABILITY COYmAGG P.W     V
                   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                                SCHEDULE

                Name of Person. Or Organization (Vendor):
                WHERE REQUIRED BY WRITTEN CONTRACT
                Your Products:



                (If no entry appears above, Information required to complete this endorsement will be shown In the
                Declarations as applicable to this endorsement.)

                WHO IS AN INSURED (Section 111 is amended,                  e. Any failure to make such Inspections,
                to include as an insured any person or organ­                   adjustments, tests or servicing as ttie
                ization (referred to below as vender) shown n                   vendor has agreed to make- or normally
                the Schedule, but only with respect to bodily                   undertakes to make in the usual course
            /   Injury" or "property damage" arising out of                     of business, in connection with • the dis­
                "your products" shown In ms Schedule which                      tribution or sale of the products;
                are distributed or sold In the regular course , of           f. Demonstration, installation, servicing or
                the vendors business, subject to the following                  repair operations, except such operations
                additional exclusions:                                          performed at the vendors premises in
      I.         1, The insurance afforded the vendor does not                  connection with the sals of the product;
                     apply to:                                              g. Products which, after distribution or sale
                     'a. "Bodily injury" or "property damage" for               by you, have been labeled or relabeled
                         which the vendor Is obligated to pay                   or used-as a container, part or Ingredient
                         damages by reason of the assumption of                 of any other thing or substance by or
                         Utility in a contract or agraernerjt This              for the vendor.
                         exclusion does not apply to llabi ity for       2. This insuranoa does not apply' to any. insured      •
                         damages that the vendor would have in              person or organization, from whom you have
                         the ffisenos of the contract or agree­             acquired such products, or any ingredient,
                         ment;                                              part or container, entering into, accompany­
                     b. Any express warranty unauthorized by                ing or containing such products.
                    , .you;
                      c. Any physical or chemical change In the
                         product made intentionally by the vendor;
                                                                                                 '‘’a
                      d. Repackaging, unless unpacked solely for
                         the purpose of inspection, demonstration,
                         testing, or the substitution of parts under
                         instructions from fte iiiaiiufacturer, and
                         then repackaged In the original container;




                CG 20- 15 1.1 88        Copyright, Insurance Services Office, Ino., 1.986, 1988
                                                                                                                 PagB 1 or ■)
                LXSZQI
                                                                                                                        SFT 000027

                                                  Contidenllal - Subject to a Protective Order                             WFr001974
Case 3:13-cv-00257-JAM Document 305-15 Filed 10/11/18 Page 5 of 6




                              Immediately send us copies of any demands, notices, summonses or legal papers
                              received in connection with the “suit”;
                          (3) Notify any other insurer whose coverage Is available to the indemnitee: and
r"                        (4) Cooperate with us with respect to coordinating other applicable insurance available
                              to the indemnitee; and
                     b.   Provides us witti written authorization to:               '       .
                          (1) Obtain records and other information related to the "suit"; and
                          (2) Conduct and control the defense of the Indemnitee in such "suit".
           "Allocated Loss Adjustment Expenses" pertaining to the defense of the indemnitee will be handled
           in accordance with the Mamed Insured’s, election in Section HI. AU.OCATED LOSS
           ADJUSTMEMT expenses - coverages a and 0, We will not provide a defense to the
           Indemnitee if option Hi., In Ssctfon Hi.  AU.OCATED LQSS ADJUSTMENT EXPENSES -
           COVERAGES A AND B is selsoted.
           Our obligation to defend an insured’s Indemnitee'and to pay for attorneys' fees and necessary
           litigation expenses as "Allocated Loss Adjustment Expenses" ends when:
           1. .Wa have used up the applicable limit of insurance,in the payment of judgments and/or
               settlements (and/or "Allocated Loss Adjustment Expenses", If defense-Is within the limits of
               insurance on the policy); or   _
           2.   The conditions set forth above, or the terms of the agreement described In Paragraph 6, above,
                are no longer met
      y.   INSOLVENCY         ■
           Your bankruptcy, Insoh/enoy,' inabiliiy to pay, failure to pay, or refusal to pay the Retained Limit will
       ■   not increase our obligations under the policy. In the event there is insurance, whether or not
           applicable to an "occurrence", claim or "suit" within the Retained Limit, you will continue to be
{          responsibfa for the full amount of the Retained Umit before the limits of insurance under this policy
           apply, in no case vyill we be required to pay the Retained Limit or any portion thereof.

      VI. NOTICE PROVISIONS
          A, You shall-immediately notlly us In writing, in accordance with ttie terms of the policy, of any
             ''occurrence'’'of any offense'which may result In a "claim" which;
                1. involves serious “txidily injury", including but not limited to, burns, spinal cord injury,
                   amputation,' brain damage, loss of eyesight or hearing, a fatality, or any ol^m which is likely
                   to exceed 50% of the Retained Limit, or for which you have established a reserve
                   (including Indemnity -and “Allocated Loss Adjustment Expense") at or more than E0% of
                   the Retained Limit;
                2. you receive notice of a "suit" in which the damage demand exceeds the-Retained Limit;
                   and/or
                3.,. you receive notice of a “suit" which requests Punitive Damages.
           B, On a quarterly basis, you must provide us with a written summary (loss run) of all
              "occurrences", offenses, claims, or "suits" which have or may result in payments withiri the
              Retained Limit.
                Tliis written summary must show:
                1. Thedataofths"ocourrenoe", offenses, claims or "suits”; and
                2. The name(a) of the injured personjs) or identifioatjon of the damaged property; and
                3, A dascfiptibri of the Injury or damage; and              •   '
                4,   The amount paid or reserved. Including “allocated loss adjustment expense", fasultlri'8 from
                     the "occurrence", offenses, claim or "suit".




                                                                                                                       SFT 000033


                                           Confidential - Subject to a Protective Order                                 WFr001980
Case 3:13-cv-00257-JAM Document 305-15 Filed 10/11/18 Page 6 of 6




      Vlf. SPECIAL CONDITIONS
           A, It is required that you contract with and pay, without reimbursement from us, a firm acceptable
               to us for the purpose of providing claims services (hereinafter, such firm is referred to as the
 r             "TPA"). You shall maintain a written service agreement with such TPA as named below. The
               service agreement shall require that all claims or "suits" shall be administered by the TPA.
           B, You may not, without our written consent, cancel, amend, or suspend the service agreement
              .between you and the TPA-
           C. Loss settlements made by you or the TPA will be . made in accordance with the terms and
               conditions of the policy.
              TPA;        ARTHUR A. CHAYKIN
              Address;



      VIII. ADDITIONAL DEFINITIONS
            SECTION IV - DEFINITIONS of the policy Is amended to include the following additional definitions;
            1. "Allocated Loss Adjustment Expenses" means all tees for service of process and court costs
               and court expenses; pro- and post-judgment interest; attorneys' fees; cost of undorooyer
               operativa and detective services; costs of employing exports; costs for legal transcripts, copies .
               of any public records, and costs of depositions and court reported or recorded statemente:
               coots and e.xpanaas of subrooation; and any similar fee, cost or expense reasonably chargeable
               to'lhe investigation, negotiation, sattlament or defense of a loss or a claim or "sulf against you
               or any insured under the policy, or for the protection and porfection .of your or our subrogation
               rights,
               “Ailooated Loss Adjustment Expenses" shall not Includo your or our general overhead, the
               salary and employee benefits of any of our employees, nor the fees of any attorney who js our
               employee or under our permanent retainer; nor the fees of any attorney we retain to prwide
               counsel to us about our obligations, if any, under any policy Issued by us ot bur affiliated
               company (ies), with respect to a claim or "suit" against you.
            2. "Claim" means a wrlHCh 'deinand'ter monetary damages, and shall include service of suit or             .
               insfitution of arbitration proceedings against the Insured. ■
      All Other terms and conditions of the policy remain the same.




                                                                                                                          !

                                                                      Authorized Representative OB
                                                               Countersignature (In states where applicable)
                                                                                                                  SFT 000034

                                       Confidential - Subject to a ProtectivB Order .                                WFTQ01981
